PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  14/899,208
Filing Date: February 02, 2021
Appellant(s): LEFRANC et al. 



__________________
Monte L. Falcoff
Reg. No. 37, 617
For Appellant




EXAMINER'S ANSWER





02/02/2021 appealing from the Non-Final Office action mailed 11/05/2020.
(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) Status of Claims
The statement of the status of the claims contained in the brief is correct.

(4) Status of Amendments After Final
The appellant’s statement of the status of amendments after final rejection contained in the brief is correct.

(5) Summary of Claimed Subject Matter
The summary of claimed subject matter contained in the brief is correct.

(6) Claims Appendix
The appealed claims contained in the Appendix to the appellant’s brief are correct.
(7) References:
Khan et al. US 20090154764, 2009

Williams et al. US pat. NO. 5,597,995, 1997
Strong US Pat. No.: US 4,998,570, 1991

 (8) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

From the Non-Final Office action mailed 11/05/2020.
Claims 54 and 64-94 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 20090154764 hereinafter “KHAN”)(IDS), in view of Kishner (US pat. NO. 6,011,876 hereinafter “KISHNER”), further in view of Williams et al. (US pat. NO. 5,597,995 hereinafter “WILLIAMS”), still further in view of Strong (US Pat. No.: US 4,998,570, hereinafter “Strong”)


Regarding claim 54, KHAN discloses a devices is camera (para. 167, a camera typically zoom in and out to take a photo) for imaging a plurality of objects such as a bottle and a syringe (Fig. 12), for the secure production of drug preparations (see citation below),
(c) a horizontally elongated mounting block (see Fig. 8, the mounting block of rack1400 is horizontally elongated) and a rack (Fig. 8-9, i.e. rack 1400, i.e. space between the rack and space, Fig. 8 and 9, Fig. 6, mounting rack, and horizontally mounting rack 120, of Fig. 1).

to view the syringe in the preparation production zone with a display of information (as cited above, i.e. drug order content) 
relating to a prescription (as cited above, i.e. drug order) 
It is noted that KHAN is silent about triangular element as claimed.
However, KISHNER disclose a device (see citation below) comprising:  
(a) at least a pair of filming devices so positioned as to face each other (Fig. 1, focal array, as cited below, with two sensors 24 and 28 shown, face each other, i.e. first and second arrays);
(b) a reflective element for each one of the imaging devices (Fig. 1, reflective surfaces of prism shown, with two sensors 24 and 28 shown), inserted between the image devices along an axis defined by both devices (see Fig. 1, although it cited as prior art, i.e. one of an embodiment disclosed per the cited prior art) and so as to reflect towards the corresponding imaging device images of a same drug preparation production zone (Fig. 1; the drug production zone as cited above in KHAN), with both image devices having a lens with different focal distances (Khan disclose a devices is camera, i.e. para. 167, a camera typically zoom in and out to take a photo, see original citation, therefore, the two cameras of Kishner can have different focusing lengths when zoom to different sizes: as further explained by, see William col. 8, ln 10-20: There is a zoom feature on both of the digitized images 14 and 16 being viewed on monitor screen 308, which enables the pharmacist to see the necessary details to make an accurate and proper verification of drug product 230 being dispensed) making it possible to zoom on the objects with different sizes in the drug preparation production zone (Fig. 1, since there are more than 1 lens per device 24, it is possible to adjust focal distance to zoom on object, Applicant should also note that lens 10 is just one lens, known as object lens, such lens can be focal lens adjustable, depends on detail lens 
the orientation of the syringe substantially parallel to the axis of the imaging device (since the syringe will be oriented as cited above, it will be facing the imaging device accordingly; where the imaging device has an axil parallel to the imaging zone as cited in Fig. 1; so the orientation of the syringe substantially parallel to the axis of the imaging device is a necessary following the above design choice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imaging device used by an integrated automated drug delivery system of KHAN by adding KISHNER's teaching of an advanced imaging device so as to have benefit of reliable and precise components such as focal plane arrays to handle very large images.
It is noted that KHAN and KISHNER is silent about (e) a computer connected to the imaging devices operably validating a volume of the drug preparations to assist with determining a compliance between data for a detected prescription and data from the production of the drug preparation as claimed.
However, WILLIAMS discloses (e) a computer connected to the imaging devices operably (Fig. 2, i.e. computer) validating a volume (Fig. 2, medical prescription) of the drug preparations to assist with determining (Fig. 2, bar code scanning) a compliance (Fig. 2, check) between data for a detected prescription (Fig. 2, last step) and data (Fig. 2, last step) from the production of the drug preparation (Fig. 2, last step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imaging device used by an integrated automated drug delivery system of KHAN and KISHNER in combination by adding WILLIAMS's teaching of bar code scanning for prescription information so as to have benefit of providing for a retail store pharmacy system that automates the medical prescription fulfillment process, including at least three essential 
It is noted that KHAN, KISHNER, and WILLIAMS is silent about a horizontally elongated mounting block and a rack horizontally spaced from the block adapted to hold the syringe in a substantially horizontally elongated orientation when producing a drug preparation as claimed.
However, Strong discloses a horizontally elongated mounting block and a rack horizontally spaced from the block adapted to hold the syringe in a substantially horizontally elongated orientation when producing a drug preparation (Fig. 2, i.e. holder for the syringe as shown, with horizontal orientation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imaging device used by an integrated automated drug delivery system of KHAN and KISHNER and WILLIAMS's teaching of bar code scanning for prescription information in combination by adding Strong’s teaching of horizontal mounted syringe so as to have benefit of enabling filling a syringe injector which provides a great driven support for the injector.

Regarding claim 75, discloses a device for imaging a plurality of objects such as a vial and a syringe, for the secure production of drug preparation (see rejection of claim 54, see rejection of claim 54 for a device, i.e. para. 167, a camera typically zoom in and out to take a photo), comprising:
{a) multiple cameras adapted to image the objects, the cameras having different focal lengths (see rejection of claim 54 for different focusing lengths of two cameras for i.e., different locations due to sizes of vial and syringe);
(b) reflectors associated with the cameras (see rejection of claim 54 for reflective citaion); and
(c) a computer (see computer citation of claim 54) connected to the cameras which operably obtain images to assist the computer to:

(ii) match (see citation of matching a medical prescription of claim 54) a stored patient's identification tag with an identification tag on the syringe (see rejection of claim 54, see also WILLIAMS, about bar code with information of patient name, i.e. id tag).

Regarding claim 64, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses an overview camera located adjacent an upper portion of a hood enclosure (para. 167, Fig. 1, and Fig. 21, imaging device 4000);
the pair of the imaging devices (i.e. as cited in claim 54, see also fig. 21, camera 3010) being processing cameras located adjacent a bottom portion of the hood enclosure (as cited above, the camera imaging the syringe, located in the bottom of the hood); and
the cameras being adapted to image the objects located within the hood enclosure (KHAN: Fig. 1 and 2, para. 167, i.e. monitoring device to monitor the processing of the syringe).

Regarding claim 65, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses operator accessible holes located in the hood enclosure adapted to allow an
operator to transfer a drug from the bottle, which is a vial, to the syringe (KHAN, i.e. from bottle to a syringe); and
the cameras having different focal lengths (see rejection of claim 54 for different focusing lengths).



Regarding claim 67, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses couplings attaching a shell which houses the image devices, to a window (Fig. 21), the
shell being elongated in a direction of the axis (according to KISHNER of the Fig. 1, likely the opening need to be as claimed); and
a first magnetic or attracted member connected to the shell and being adapted to
hold the syringe which includes a matching second magnetic or attracted member (attaching the syringe member, see Strong for member holding the syringe)

Regarding claim 68, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses wherein the couplings are suction cups (official notice, suction cup is well known design choice for attaching articles, https://en.wikipedia.org/wiki/Suction_cup ).


Regarding claim 69, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses wherein the rack includes multiple parallel and spaces apart walls (see Khan, the rack for holding syringe, has space apart rack) which project from an elongated plate which also retains the block, the spaced apart walls being adapted to receive an enlarged wing of the syringe (syringe holding portion of the Khan, which has rack)

Regarding claim 70, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses 
wherein the computer determines and the graphic interface displays evolution of drug volume taken from at least one of the objects (KHAN, para. 69, i.e. difference devices, such as scales for weighting; para. 73 for tracking amount of drug).

Regarding claim 71, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, 
wherein the computer determines
and the graphic interface displays evolution of drug volume injected into at least one of the objects (KHAN, Fig. 11, shows volume of drug).

Regarding claim 72, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses 
wherein the computer determines and the graphic interface displays a warning if drug volume is undesirably missing from at least one of the objects (see KHAN for alerting/alarming when system goes wrong, strong citation of sound alert).

Regarding claim 73, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses 
, wherein the computer determines


Regarding claim 74, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein the computer determines
and the graphic interface displays a warning if a detected volume does not comply with the prescription (see KHAN for alerting/alarming).

Regarding claim 76, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, further comprising a display screen connected to the computer and displaying a graphic interface of data associated with the drug preparation data in real time (KHAN, Fig. 1 a computer is shown, and Fig. 11 a drug weight/volume associating with time is shown).

Regarding claim 77, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein the computer determines and the graphic interface displays evolution of drug volume taken from at least one of the objects (KHAN, Fig. 11, where drug is taken)

Regarding claim 78, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein the computer determines and the graphic interface displays evolution of drug volume injected into at least one of the objects (see KHAN Fig. 11 as cited above, and tracking volume of the KHAN).



Regarding claim 80, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein the computer determines and a graphic interface displays an increment of at least one of: (a) injected drug volume, (b) remaining drug volume, and (c) a number of injections, with regard to at least one of the objects (see above citation of volume checking)

Regarding claim 81, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein the computer determines and a graphic interface displays a warning if a detected volume does not comply with a prescription (see KHAN for alerting)

Regarding claim 82, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, wherein a single syringe is located within a hood enclosure during a cycle of the drug preparation and the cameras are mounted to the hood enclosure (see Fig. 8 for one syringe and Fig. 21 for camera and Fig. 2 for hood).

Regarding claim 83, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, further comprising a third camera located above the other cameras, the third camera having a focal length for overall detection of an entire site of the drug preparation while the other lower cameras have a


Regarding claim 84, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, further comprising a hood enclosure, to which the cameras are mounted, being portable and including a backlight adjacent a bottom thereof (see portable and light citation above)

Regarding claim 85, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, further comprising a syringe mount
comprising:
a longitudinally elongated block with a recess adapted to receive a side wall of
the syringe thereupon (see Strong citation of horizontal mount syringe);
upstanding rack walls spaced away from the block and being adapted to receive an enlarged projecting wing of the syringe during the drug preparation; and
at least one of the cameras being focused at a syringe receiving area adjacent the syringe mount (see mounting citation above)

Regarding claim 86, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, discloses, a drug preparation imaging device comprising:
(a) a scene camera having a focal length adapted for overall detection of a
drug preparation site (see rejection of claim 54);
{b) a processing camera having a focal length adapted for at least one of
shape, character, volume or identification imaging of a drug container (see rejection of claim 54);
(c) a reflector corresponding to the processing camera (see rejection of claim 54); and

the drug container (see rejection of claim 54 and volume tracking citation above).

Regarding claim 87, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses, a computer connected to the cameras to obtain images for assisting the
computer in:
(a) detecting drug volumes contained in the bottle and the syringe during the drug preparation; and
(b) matching a stored patient's identification tag with an identification
tag on the syringe (see WILLIAMS, ID citation above ); and
a second processing camera, the processing cameras facing each other (see two cameras citation above).

Regarding claim 88, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,
wherein the display screen displays evolution of drug volume taken from the container (see KHAN, Fig. 11)

Regarding claim 89, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,
wherein the display screen displays evolution of drug volume injected into the container (see Fig. 11 citation above).

Regarding claim 90, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,


Regarding claim 91, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,
wherein the display screen displays an increment of at least one of: (a) injected drug volume, (b) remaining drug volume,
and (c) a number of injections, with regard to the container (KHAN, Fig. 11 and weight tracking)

Regarding claim 92, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,
wherein the display screen displays a warning if a detected volume does not comply with a prescription (see KHAN for alerting/alarming)

Regarding claim 93, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses,
wherein a single syringe (KHAN, Fig. 8/9) is located within a hood enclosure during a drug preparation cycle and the cameras are mounted to the hood enclosure (KHAN, Fig. 21 and Fig. 1/2).

Regarding claim 94, KHAN, KISHNER, WILLIAMS and Strong, for the same motivation of combination, further discloses a computer connected to the camera, the computer and display screen providing a posteriori analysis (see images of the volume tracking, i.e. a posteriori analysis) of drug preparation imaging data obtained by the cameras (see WILLIAMS, Fig. 2, as cited above, for computer, camera and checking prescription correctness).
Regarding III. Status of claims 
	Regarding restriction requirement, Appellant argues no burden, see pg. 3 of the argument. Since the restriction requirement is not part of the appeal, the arguments are moot. Furthermore, Examiner treated all the subject matter regardless of the restriction requirement, is on the behalf of the public;
Not an indication of no burden to the Examiner. Therefore, the fact that Examiner taking the burden to the full extent, is not a sufficient condition that there is no burden to the Examiner.  For the purpose of appeal, all claims was treated, therefore, Appellant arguments moot. 
 
(12) Response to Argument
General consideration behind the rationale for rejecting the claims:
Appellant has some detail description of the instruments, however, Examiner considers it did not provide sufficient detail other than an imaging device. Such claims, may seems to be quite complicate and detail in the first glance; however, when reading into the prior art, i.e. about the camera facing each other, it is just two cameras with a prism, which, if there is no teaching of Kishner, would be new, with Kishner already teaches such device, Applicant needs to provide additional evidence. Whether the horizontal feature will be consider as new? It appears to the Examiner, what if someone comes along with Kahn, then turn the rotating wheel of Fig 4, then the syringe will be horizontal placed. That will be still the same device, however, with different orientation. Kahn fig. 2, component 120 clearly shows the syringe can be oriented horizontally. When combined the horizontal placed syringes, and the camera as disclosed by Kishner, will this work? Supposed Applicant argues in the wheel the syringe is vertical. However, that is another story, what about the wheel is turned 90 degree? Or the process of the imaging is carried out when component is on step 120. Or in the instant filing, Appellant simply just takes the teaching of component 120’s orientation, and convert the wheel orientation to be 90 degree? With this in mind, Examiner feels it is not sufficient to claim just one orientation, without reference to 
In prior appeal brief, Applicant argue about horizontal arrangement when refilling; it creates prosecution estoppel for Applicant, on the other hand, examiner has to consider and would have allowed the case if there is no such teaching available. However, an update search shows that Strong taught the public about such feature, that it is equally possible to orient the syringe horizontally when filling the syringe. Therefore, examiner, based on the cited prior art, would have to reject such claim, because a further consideration shows, indeed, it is possible for the Khan to be rotated 90 degree, and horizontally fill the syringe; such feature was old and taught by Strong in 90s for visual impaired person. A visual impaired person, certainly will be benefited from Khan’s teaching, where the label can be read out by a camera, an automated refill system. Strong’s other teaching about mechanical devices is also relevant, in reality, it can be combined with vision teaching, further verifying and confirming with each other.
 

Argument A, with respect to claim 54, on pages 10, appellant argues that “"Kishner" is non-analogues reference. 
Examiner respectfully disagrees. 
Kishner is relied on as an advanced imaging device, the Application comprises imaging device, therefore it is related, as for field of endeavor, there is nothing 
Kishner discloses a novel configuration for camera arrangement, for detecting missile, which is by itself a similar shape to the syringe; applying such device to a different, but similar property object imaging, is still imaging, not deviated from the purpose of imaging. In terms of imaging, Kishner is spot on as in the same field of endeavor, i.e. provide a device for imaging an quite similar object, i.e. a horizontally elongated object. 
Appellant argues their hood is in a small confined area, inter alia, Appellant should note small confined hood is not claimed. What is claimed is the drug preparation production zone. A production zone will likely be a large hood, i.e. Fig. 1, such hood likely will be larger enough for a few cameras, and plenty of space for any two cameras. Furthermore, Small is very subjective term, how small is small? Applicant could have easily amended their claims to make such argument effective. However, they did not, Examiner will not be able to consider such limitation when it is not positively claimed. 
Applicant mentioned the different size of lens and para. 61 of specification. However, they cannot contend why Kishner’s camera can’t work in their case, instead arguing non-analogous art, which substantially weaken their argument by being conclusive, instead of supporting the argument with substantiated facts. 
Applicant argue Kishner’s solving problem of dead pixel and low yielding in focal plane arrays, which is inapplicable to the instant device. See pg. 12-13 of the argument.

Examiner respectfully disagrees. 
Kishner is relied on as an advanced imaging device, not whether the problem solved. For the purpose of argument, one would seriously doubt that a sensor with dead pixel problem can be used in instant device. However, this is not relevant here, but the device providing imaging capability that usable in instant case. Appellant should note Additional benefit is not a reason that the device is not being able to solve other problem, including the problems that Appellant argues, however, no material evidence that Kishner is not capable of resolving Appellant’s problem.

Argument B, Appellant argue claim 54(c). See pg. 14 of the argument.

Examiner respectfully disagrees. 
About Khan’, Applicant already note below, that Strong is relied to teach such features. Strong is cited for the reason will become apparent below; the reason Khan is cited, because such rack or block is not sufficient language to even differentiated instant device from Khan’s discloses, in some way.  As for alternative or update, see pg. 16, it is clear from office action, Strong is cited for the prior Appellants’ arguments: as their argument creates prosecution estoppel for their device. Examiner will respectfully honor such admission, basically that their rack and supporting block is not a bag, and can never be a bag.  
About synergistic benefit, see pg. 17 of argument.  The only benefits cited on the argument seems to be “the present synergistic benefits of horizontally accommodating differently sized syringes that are generally parallel to the 

Examiner respectfully disagrees.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    892
    1068
    media_image3.png
    Greyscale

See Fig. 1-3, reproduced above.  Applicant argues it is vertical. The instant prior art of Strong, col. 3, ln 10-15, specifically stated: “

    PNG
    media_image4.png
    69
    582
    media_image4.png
    Greyscale
”

Appellant argues, with respect to claim 54, additional features from 69 and 85, on pages 17-18, Examiner respectfully disagrees. 
The issue is supporting the syringe, Examiner pointed out Khan and Strong in combination has more than the claimed features of multiple parallel and spaces apart walls, showing, i.e. Figs cited above, or Khan, Fig. 4. Strong’s teaching is also have so called walls, spaces apart, parallel. Again, Appellant can do a better job here to make argument effective. 
Appellant argues, with respect to claim 54, additional features from 69 and 85, on pages 17-18.
Examiner respectfully disagrees. 
The issue is supporting the syringe, Examiner pointed out Khan and Strong in combination has more than the claimed features of multiple parallel and spaces apart walls, showing, i.e. Figs cited above, or Khan, Fig. 4. Strong’s teaching is also have so called walls, spaces apart, parallel. Again, Appellant can do a better job here by claimed the details, to make argument effective. 
Appellant argues, (2)(b), see pg. 18
Examiner respectfully disagrees. 
The issue is camera zooming with different focusing length, Examiner pointed out Khan discloses camera, camera has zoom features, such feature will allow the camera adjust focusing length of the lens, a well-known fact sufficient teaching the so call different focusing length of the alleged inventive concept of different length of focus: to change the size of an object, one will adjust the focusing distance in the camera, to bring the object larger or small. This is well known to anyone we have used camera. 
So examiner citing Khan’ camera, and with additional well know features teaching from, “i.e William is explained what is zoom and its usage to enlarger certain portion of digitized images. It appears to Examiner that Applicant also agrees that zoom is related to focusing length, for the purpose of making certain features larger. In camera, zoom = focusing length adjustment. See also instant application, pg. 8 “the two areas covered by the two devices of the same pair  of  devices   are  identical,  and  the  devices  have different zoom lens making it possible to focus on objects with  different   sizes  which  are  present   in  the  drug preparation production area, -”, so the Appellant themselves consider different focusing length when zooming.  Zoom features allow camera to enlarger certain features of the device, combined with focusing distance adjustment of the camera. Different focusing length is necessary when there are two cameras presents to look at objects in different sizes and locations. With combined teaching from Khan and Williams about camera, and the need to zoom into features of the object. Generally claims it has different focusing length without correlating with imaging situation, can easily be rejected when there is need in William of zooming and different location when camera zoom are needed. On the other hand, we don’t know how much is the difference, and what kind of syringe give rise to this need? We have to know that to know the need for accessing applicable teaching from the prior art.  
As for digital zoom, William provides the need for the zoom, such zoom can be digital zoom, or the mechanical zoom, camera provide mechanical zoom, and William need to have zoom to be able to see the size properly, so it discloses the need and the source of the syringe has different locations or sizes. 
As for Strong, Strong is relied on providing an instance for horizontal arrangement of syringe, not for imaging device. Strong will certainly benefit from such device, however, it is not the issue here. 
Regarding claim 54 (3) (a), see pg. 19. 
Examiner respectfully disagrees. See col. 1, ln 20, focal arrays detectors for imaging: 

    PNG
    media_image5.png
    234
    754
    media_image5.png
    Greyscale

Kishner discloses such device for combined small images from two small array into a larger image, without using a larger sensor. Clearly, see col. 1, ln 35-40, such sensor can quite applicable to Appellant’s application need. 

    PNG
    media_image6.png
    299
    750
    media_image6.png
    Greyscale

Regarding claim 54 (4), see pg. 20. 
Examiner respectfully disagrees
See above reason about why Kishner is relevant. It provide a means for not using very larger sensor. Appellant argues it is different need, the need is to imaging with available camera. Appellant argues it is difficult. However, difficult is not impossible. 
Appellant argues Williams with Khah. About application difference. Not convincing, as there is no evidence support otherwise. As for Strong, Strong is applicable to visional impair person, and such person can exactly benefit from the video imaging verification, as cited above. The other claims are similar rebuttal as cited above. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 75 (c), see pg. 23.
Examiner respectfully disagrees. Khan is relied on for syringe and liquid. William is relied on for prescription verification. With combined teaching of William and Khan, it will provide “detect … volumes” as argued. Appellant should note volume is also relevant to capsule, which includes liquid where volume is proper 
Regarding claim 75 (a), see pg. 23.
Examiner respectfully disagrees. See above rebuttal. 
Regarding claim 86 (a), see pg. 23.
Examiner respectfully disagrees. See rejection of claim 64, which is dependent from claim 54. Furthermore, Applicant argue there is no need for restriction requirement, one of the argument is not different species or embodiments. Therefore, the scene camera is one of the cameras of the two cameras, as taught by Kishner, i.e. to capture the overall scene. The overall scene, since is not well define, will be just the zone as cited in claim 54. As for focal lengths, see above rebuttal. 
Admitted by Appellant, Khan has discloses two cameras, one for fluid level, the other is via type, then the via type will construe to be the overall scene, or the drug site. Also admitted by Appellant, that Khan’s camera 3010, Camera for overall is well known, per Appellant, it likely an obvious or indistinct, for example, Examiner can cited many examples of camera for overall scene, as it is so common. On the other hand, maybe overall is for overall around the syringe, but it is not claimed, in this case and it can be the camera for syringe as cited. Appellant certainly can have a strong argument here if they claimed how the drug is prepared positively, then as Examiner, we can withheld from applying the existing camera as the claimed overall camera. However, Appellant should note here, they did not even claim how the drug is prepared, so what good of 

Appellant should also note that Appellant admitted that Kishner uses multiple lenses for focusing different portions of incoming images, another indication that the focusing length of the camera is different, pending on the need of zoom requests from William. 
Regarding claim 86 (d), see pg. 25.
See above rebuttal about liquid and volume. 
Regarding claim 64, see pg. 25.
See above rebuttal about camera, admitted by Applicant, a detection of drug vial could be the overall scene as claimed, the location of the camera is following the position of the syringe, in this case, it approaching the bottom portion of hood. Also disclosed by para. 167 of Khan. 

    PNG
    media_image7.png
    372
    670
    media_image7.png
    Greyscale

Regarding claim 65, see pg. 26.
See above rebuttal about camera. As for holes, admitted by Applicant, doors 1322. As one knows, door is an opening, requires a hole in the wall. Better protection, toxic liquid is not claimed, therefore, moot.
Regarding claim 66 and 84, see pg. 28.
As for portable, admitted by Applicant, hood is disclosed. Nowhere did Examiner mentioned “wheel”, but stands. Such stands is known as legs, legs will be portable. Other argument about limitation to fix places, likely also applicable to Appellant own application. If Appellant is portable, Khan can be portable, especially it has stands. Back light is well known, per Appellant, it likely an obvious or indistinct, for example, Examiner can cited many examples of hood with back light, as it is so common. On the other hand, maybe backlight is for illuminating the syringe, but it is not claimed, in this case and it can be the laser light as cited. Appellant certainly can have a strong argument here if they claimed how the drug is prepared positively, then as Examiner, we can withheld from applying the laser light as the claimed backlight. However, Appellant should note here, they did not even claim how the drug is prepared, so what good of the lights, when it was claimed, however, how the light is used is not claimed?
Regarding claim 67, see pg. 27.
Admitted by Appellant, Fig. 5 and 21 discloses enclosure. Such enclosure have window, so the camera can function as imaging device. 

    PNG
    media_image8.png
    873
    1087
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    916
    881
    media_image9.png
    Greyscale

Regarding holding member, Appellant should note it asking for conditional statement. Since holding member is disclosed by Strong, magnetic member is optional, not 
`Examiner respectfully disagrees. 
Regarding claim 68, see pg. 29 
`Examiner respectfully disagrees. Wiki material is known to a personal ordinary skill in the art. Appellant is suggested to analyze the claim see why Suction cup is inventive or not inventive. Additionally, Applicant argues all the claim is the same. Examiner agrees with Applicant in this instant, Suction cup is a 
Regarding claim 69, see pg. 30 
See above rebuttal about wall etc. 
Regarding claim 70-71, 77-78, & 88-89, 74, 81, 92 see pg. 31-33.
`Examiner respectfully disagrees. See Khan, Fig. 11- 12, reproduced below. There are multiple levels indicated. In this case, a figure worth a thousand words. 

    PNG
    media_image10.png
    709
    1041
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    931
    772
    media_image11.png
    Greyscale


Regarding claim 72, 79, 90. See pg. 32
`Examiner respectfully disagrees. Admitted by Appellant, fluid level is low in “fluid sources” when alarmed; i.e. it reads on one of the object as claimed. Examiner noticed Appellant has a lot of arguments, and all these arguments would be effective if they have choose specific language instead these vague and broad language that can be related to much broad objects than what they argued as if it is very limited. 
Regarding claim 73, 80 91. See pg. 33
Examiner respectfully disagrees. See rebuttal above about volume tracking and Williams prescription verification.
Regarding claim 76, pg,. 34
See above rebuttal and Fig. 11.
 Regarding claim 82 and 93, 
See above rebuttal. see Fig. 8 for one syringe and Fig. 21 for camera and Fig. 2 for hood. 


Regarding claim 83, 
See above rebuttal. See overall scene camera argument. As for location above, see the above Khan para. 167 citation.
Regarding claim 85, 
See above rebuttal and office action. As for “monster”, see the general statement before argument. The claimed features is just strange in the first glance, however, nothing special when in view of the cited prior art. 
Regarding claim 87.
See above rebuttal. 
Regarding claim 94.
Appellant argues what the prior did not teach by saying a posterior analysis is not teach, however, merely restate what is claimed is different and not teach. Additionally Applicant argue “drug preparation”, however there is no particular claiming of such related method or process, Examiner can assume it is the liquid volume that rebuttal above, therefore, the argument moot.  As for A posteriori, since Appellant merely dismissed did not disclosed, instead of positively saying what is not disclosed, there is no value on such conclusive statement and it appears to be just means after processing, i.e. William do the analysis afterward. 

(11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRANK F HUANG/               Primary Examiner, Art Unit 2485                                                                                                                                                                                         
Conferees: 
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                         April 18, 2021


/RICHARD T TORRENTE/               Primary Examiner, Art Unit 2485                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.: